Case 2:20-cv-04368-JD Document 15-9 Filed 11/20/20 Page 1 of 5




            EXHIBIT 8
     Case 2:20-cv-04368-JD Document 15-9 Filed 11/20/20 Page 2 of 5




                       UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                           :
SHARMAINE LEWIS,                           :
                                           :
            Plaintiff,                     :
                                           :
            v.                             :    Case No. 20-4368
                                           :
NATIONAL BOARD OF OSTEOPATHIC              :
MEDICAL EXAMINERS, INC.                    :
                                           :
            Defendant.                     :
_________________________________________ :

                      DECLARATION OF CHARLES WEINER

          1.   I am over 18 years of age and have personal knowledge of the matters

addressed in this Declaration.

          2.   I am the lead attorney for the Plaintiff Sharmaine Lewis in the above

matter.

          3.   Over the past 15 years I have represented several hundreds of individuals

seeking accommodations pursuant to the Americans with Disabilities Act, 42 U.S.C.

§12189 (ADA) on post-secondary entrance examinations, professional licensing

examinations and certification examinations.

          4.   I have counseled individuals on the application process, appeals from

denials of accommodations and have filed litigation against several testing entities who

have denied individuals seeking accommodations.

          5.   Through my representation, the testing organizations with which I have

become familiar include but is not limited to the following:




                                            1
     Case 2:20-cv-04368-JD Document 15-9 Filed 11/20/20 Page 3 of 5




            a. The National Board of Medical Examiners (NBME), which is the medical

               licensing test provider for allopathic medical students and administer a

               three step series of tests referred to as the United States Medical Licensing

               Exam (USMLE).

            b. The College Board, who administers the SAT, SAT Subject exams, PSAT

               and AP exams.

            c. The ACT, Inc. who administers the ACT exam.

            d. The Law School Admission Counsel (LSAC) who administers the LSAT

               exam.

            e. The Association of American Medical Colleges (AAMC) who administers

               the MCAT exam.

            f. The Graduate Management Admission Council (GMAC) who administers

               the GMAT exam.

            g. Educational Testing Service who administers several exams and

               assessments including the GRE.

       6.      Through my representation involving the above companies, I have become

familiar with many of the policies and practices of these organizations.

       7.      Based on information and belief, none of these organizations utilize a

forum selection clause as a condition for taking their respective examinations.

       8.      Furthermore, I have filed several law suits on behalf of clients in various

jurisdictions. The law suits I have filed include but are not limited to the following:

            a. Brendan J. Berger v. National Board of Medical Examiners, 19-cv-00099,

               U.S.D.C. S.D. Ohio.




                                              2
     Case 2:20-cv-04368-JD Document 15-9 Filed 11/20/20 Page 4 of 5




            b. Emily Behling v. National Board of Medical Examiner, 19-cv-01732,

               U.S.D.C. Conn.

            c. Amy C. Custer v. National Board of Medical Examiners, 18-cv-00109,

               U.S.D.C. N.D. Ohio.

            d. Lauren S. Rosenblatt v. National Board of Medical Examiners, 15-cv-

               00953, U.S.D.C. W.D. Tex.

            e. Lauren R. Keibel v. Association of American Medical Colleges, 14-cv-

               00465, D.Conn.

            f. Sean Bach v. Law School Admission Council, 13-cv-00888, U.S.D.C MD

               NC.

            g. Benjamin C. Hecht v. Law School Admission Council, 13-cv-01530,

               U.S.D.C. Dist. Of Columbia.

            h. Michael Logan v. Law School Admission Council, 11-cv-1246, U.S.D.C.

               D. MN.

            i. Jacob Lieberman v. Law School Admission Council, 09-cv-5274, U.S.D.C

               S.D.N.Y.

            j. S.C., a minor, et. al. v. ACT, Inc., 20-cv-623, U.S.D.C. N.D. Tex.

            k. R.R., a minor, et. al. v. Act, Inc. 12-cv-0314, U.S.D.C. S.D. NY.

       9.      None of these testing entities in the foregoing or in another litigation, not

listed above, asserted that Plaintiff was subject to a forum selection clause or attempted to

transfer venue on the basis of a forum selection clause.




                                             3
     Case 2:20-cv-04368-JD Document 15-9 Filed 11/20/20 Page 5 of 5




       10.     Based on the various testing entities with which I have encountered, the

National Board of Osteopathic Medical Examiners is the only private testing entity that

utilizes a forum selection clause as a condition for taking its examinations.

       11.     I declare under penalty of perjury that the foregoing statements are true

and correct.



Date: November 20, 2020                       Respectfully submitted
                                              _______/s/__________________
                                              Charles Weiner, Esquire
                                              LAW OFFICE OF CHARLES WEINER
                                              Cambria Corporate Center
                                              501 Cambria Avenue
                                              Bensalem, PA 19020
                                              Tel: (267) 685-6311
                                              Fax: (215) 604-1507
                                              charles@charlesweinerlaw.com


                                              Attorney for Plaintiff, Sharmaine Lewis




                                             4
